Citation Nr: 0213491	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  98-04 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected meniscal tear of the left knee with a history of 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected chondromalacia of the right knee with a history of 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veteran Affairs





ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to April 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
RO that denied compensable ratings for the service-connected 
disabilities.  

Subsequently, in a June 2002 rating decision, the RO assigned 
separate 10 percent ratings for the service-connected knee 
disabilities, effective on July 8, 1997.  

The Board also notes that, in August 2001, the veteran 
changed his Power of Attorney and appointed the North 
Carolina Division of Veteran Affairs to act as his 
representative.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected meniscal tear of the left knee with 
a history of patellofemoral syndrome is shown to be 
productive of disability picture that more nearly 
approximates that of a dislocated cartilage with frequent 
episodes of locking, pain and effusion; neither instability 
nor functional loss with flexion limited to 15 degrees or 
extension limited to 20 degrees is not demonstrated.  

3.  The service-connected right knee disability manifested by 
chondromalacia and patellofemoral syndrome is not shown to be 
productive of functional loss due to pain that is greater 
than flexion limited to 30 degrees or extension limited to 15 
degrees; neither recurrent subluxation nor instability is 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the service-connected left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§  4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5256, 5258, 5260, 5261 (2001).  

2.  The criteria for the assignment an increased rating 
higher than 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§  4.1, 4.7, 4.40, 
4.45, 4.71a including Diagnostic Codes 5256, 5258, 5260, 5261 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

In a June 1997 treatment note, Dr. Robert L. Liljeberg, 
reported that the veteran had complaints of having bilateral 
knee pain when he stood and walked and when he stood for 
prolonged periods of time, he felt as though his right knee 
would hyperextend.  The veteran also stated that he 
experienced numbness and tingling, and, at one time, he had 
no feeling below the right knee.  As to his left knee, the 
veteran stated that it locked occasionally and when he 
twisted it "something [gave] and it loosen[ed] up and he 
[was] able to move it more freely."  

The examination revealed crepitus with range of motion of 
"his knee" and peripatellar irritation.  X-ray studies of 
the knees were normal.  The examiner diagnosed the veteran as 
having chondromalacia of the right knee and a meniscal tear 
of the left knee, and surgery was discussed as a possible 
option.  

The VA treatment notes, dated in October 1998, showed that 
the veteran had complaints of having knee pain and occasional 
swelling and that his knees gave-way and locked.  Upon 
examination, the right knee exhibited a full active range of 
motion, no effusion or heat and some tenderness.  The 
ligaments were stable to stress.  The examiner also found a 
positive drawer's sign and crepitus.  X-ray studies of the 
knees were normal.  The examiner diagnosed bilateral knee 
pain.  

In December 2001, the veteran underwent a VA examination.  
The veteran gave a history of having aching, swelling and 
burning in the knees and a likely tear of the left knee 
meniscus.  An examination of the right knee revealed 
crepitus, no swelling, preserved landmarks, and a range of 
motion from zero to 130 degrees.  The knee was stable to 
stress in all directions.  The left knee was tender adjacent 
to the patella and had scant subpatellar crepitation.  The 
veteran was able to do knee bends without increasing pain.  
X-ray studies were negative.  The examiner diagnosed the 
veteran as having a history of a left knee injury with mild 
patellofemoral symptoms and mild chondromalacia of the right 
knee.  

In May 2002, the veteran underwent another VA examination.  
As to the right knee, the veteran stated that it ached if he 
sat for a prolonged period of time and became stiff with 
weather changes and that, if he walked for a prolonged period 
of time, he felt numbness below the knee.  The veteran also 
stated that he gave up running because of knee pain and 
experienced discomfort when climbing stairs.  

The examination revealed that the landmarks were preserved 
and crepitation was felt on slight palpation and adjacent 
laterally to the patella.  The veteran experienced pain when 
the examiner pressed the patella into the knee over the knee 
joint.  The veteran was able to extend and lock the knee with 
discomfort, but was able to keep good strength.  Flexion was 
to 130 degrees with pain on extreme motion, and the knee was 
stable to medial, lateral, posterior and anterior stress.  
The veteran was able to complete one-third of a knee bend and 
standing on his tiptoes caused discomfort, but not when 
standing on his heels.  

As to the left knee, the veteran had complaints of having 
aching with overuse and was associated with swelling around 
the patella.  The knee exhibited stiffness on palpation, but 
was not visibly swollen.  The examiner reported that the left 
knee exhibited crepitation on palpation and tenderness when 
pressing the patella against the knee joint with tenderness 
posteriorly.  The quadriceps remained strong with no atrophy 
and range of motion was zero to 130 degrees.  The knee was 
stable to stress in all directions, and the veteran could do 
one-third of a knee bend.  Standing on tiptoes caused 
discomfort.  

In conclusion, the examiner stated that the veteran was well 
coordinated and did not have flare-ups per se, except with 
more pain on motion with overuse, excess bending, squatting 
and lifting.  The examiner diagnosed the veteran as having a 
meniscus tear with chondromalacia and patellofemoral symptoms 
of the left knee, and chondromalacia with patellofemoral 
symptoms of the right knee.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the April 1998 Statement of the 
Case and June 2002 Supplemental Statement of the Case, as 
well as the February 2001 letter, issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that his service-connected left and 
right knee disabilities are more disabling than currently 
evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Pursuant to regulation, a 20 percent disability may be 
assigned for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001).

Recurrent subluxation or lateral instability warrants a 10 
percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating for severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).

Furthermore, applicable regulations provide that a knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 
15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  

Likewise, extension limited to 10 degrees warrants a 10 
percent rating, extension limited to 15 degrees warrants a 20 
percent rating, and extension limited to 20 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001).  

Normal range of motion for the knee is 140 degrees flexion 
and zero degrees extension.  See 38 C.F.R. § 4.71, Plate II 
(2001).  

As to the veteran's left knee disability, he is currently 
rated 10 percent under Diagnostic Code 5260.  After carefully 
reviewing the evidence, the Board finds that the service-
connected left knee disability more nearly approximates the 
criteria that warrants the assignment of a 20 percent rating 
under the provisions of Diagnostic Code 5258, in order to 
more appropriately evaluate the manifestations of the 
disability.  

In this regard, in addition to a diagnosis of a meniscus 
tear, the veteran had complaints of having pain and swelling 
with overuse.  The May 2002 VA examiner found crepitation 
with palpation and tenderness when pressing the patella 
against the knee joint, as well as posterior tenderness.  
Furthermore, the veteran had complaints of locking in the 
left knee.  

The Board feels, however, that the veteran is not entitled to 
a rating higher than 20 percent.  There is no evidence that 
the veteran suffers from ankylosis of the knee to warrant a 
higher rating under Diagnostic Code 5256.  

In fact, the veteran essentially had normal range of motion 
during the December 2001 and May 2002 VA examinations and 
demonstrated complete stability in the knee upon stress 
testing.  Thus, a higher rating would not be for application 
under Diagnostic Codes 5257, 5260 or 5261.  

As to the veteran's right knee, he is currently rated 10 
percent under Diagnostic Code 5260.  After analyzing the 
evidence, the Board concludes that the current 10 percent 
disability rating adequately compensates the veteran for his 
right knee disability.  

The Board notes that the veteran's range of motion was from 
zero to 130 degrees during the December 2001 and May 2002 VA 
examinations.  In order to get a higher rating for limitation 
of motion, the veteran's range of motion must be limited to 
30 degrees in flexion and 15 degrees in extension, which is 
clearly not demonstrated in the veteran's case.  

Furthermore, in concluding that the veteran is not entitled 
to a higher rating for the right knee disability, the Board 
is cognizant of his complaints of pain.  Although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

Thus, from a functional point of view, it is clear that the 
complaints of pain are not reflective of a higher rating.  In 
other words, the pain complaints were not supported by 
adequate pathology as set forth in § 4.40.  Even though the 
veteran had complaints of pain upon extreme range of motion 
testing during the May 2002 VA examination, as well as when 
the right knee was overused, the evidence does not show that 
the veteran has suffered from additional functional loss to 
warrant a higher rating.  

Likewise, in the October 1998 treatment note and during the 
December 2001 and May 2002 VA examinations, the veteran's 
right knee was found to be stable to stress testing in all 
directions.  Although the veteran experienced tenderness in 
the right knee, the evidence showed no swelling, heat or 
joint effusion and that the knee exhibited good strength.  

Although the Board acknowledges that the veteran had similar 
complaints of locking and pain upon overuse in right knee, he 
has not been diagnosed as having a disability picture 
consistent with a meniscus tear or cartilage injury to 
warrant application of the provisions of Diagnostic Code 
5258.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and an increased rating for the veteran's service-
connected right knee disability is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  



ORDER

An increased rating of 20 percent for the service-connected 
left knee disability is granted, subject to the regulations 
controlling the award of VA monetary benefits.  

An increased rating higher than 10 percent for the service-
connected right knee disability is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

